Citation Nr: 1433122	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-28 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to basic eligibility to non service-connected disability pension benefits.   


REPRESENTATION

Appellant represented by:	National Veterans Legal Services Program, Inc.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The appellant had active service from May 31, 1973, to June 26, 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  Although the appellant currently resides within the jurisdiction of the Regional Office (RO) in St. Petersburg, Florida, because this appeal concerns a claim of entitlement to non service-connected disability pension benefits, the PMC retains jurisdiction.  


REMAND

In the August 2011 substantive appeal, the appellant requested a hearing before the Board at the RO.  However, while his appeal has now been certified to the Board, it does appear that a hearing has been scheduled.  Accordingly, the Board finds that, on remand, the RO should schedule a Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board hearing a the RO an notify the appellant and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



